People v Irizarry (2022 NY Slip Op 01806)





People v Irizarry


2022 NY Slip Op 01806


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
VALERIE BRATHWAITE NELSON
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2017-10087
 (Ind. No. 2016-00161)

[*1]The People of the State of New York, respondent,
vNathan Irizarry, appellant.


Nathan Irizarry, Comstock, NY, appellant pro se.
Miriam E. Rocah, District Attorney, White Plains, NY (Raffaelina Gianfrancesco and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 10, 2020 (People v Irizarry, 184 AD3d 667), affirming a judgment of the County Court, Westchester County, rendered September 5, 2017.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LASALLE, P.J., BRATHWAITE NELSON, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court